Citation Nr: 0522084	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-12 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating prior 
to April 16, 2001, and in excess of 30 percent thereafter for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from December 1965 
to October 1967.  He was awarded the Purple Heart and the 
Combat Infantryman's Badge.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

The Board denied the veteran's original service-connection 
claim for PTSD in March 1986.  In February 2002, the RO 
granted the veteran's reopened claim for service connection 
for PTSD and assigned a noncompensable rating.  In a February 
2002 rating decision, the RO assigned a 30 percent rating 
effective September 11, 2001.  

In a September 2003 rating decision, the RO also assigned a 
temporary total rating for PTSD from February 23, to April 1, 
2003, due to hospitalization under 38 C.F.R. § 4.29 (2004), 
and resumed the 30 percent rating thereafter.  This appeal 
regarding the initial rating for PTSD was timely appealed and 
is before the Board.

The veteran had also filed a notice of disagreement to the 
effective date assigned by the RO for PTSD.  The RO included 
this issue in the April 2003 statement of the case.  The 
veteran has not appealed the effective date issue, however.  
According to his substantive appeal (VA Form 9) received in 
May 2003, the veteran did not include the effective date 
issue.  Therefore, the Board does not have jurisdiction to 
decide this issue.

In a statement dated in July 2004, the veteran, through his 
representative, withdrew his request for a hearing.  Also, in 
July 2004, the veteran submitted additional records into 
evidence and waived regional office consideration.


FINDINGS OF FACT

1.  Prior to February 23, 2003, the veteran's PTSD was 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

2.  On and after February 23, 003, the veteran's PTSD has 
been productive of occupational and social impairment, with 
deficiencies in most areas.  Severe nonservice difficulties 
are also noted, causing the veteran's unemployment.       



CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent staged evaluation 
for PTSD prior to February 23, 2003, have been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2004). 

2.  The criteria for an initial 70 percent staged evaluation 
for PTSD from February 23, 2003, have been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the 
veteran appealed the initial rating assigned for his PTSD, 
the entire body of evidence is for equal consideration. 
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged." Fenderson v. West, 12 Vet. App. 
119 (1999).

The RO rated the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that diagnostic code, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted under Diagnostic Code 
9411 for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted under Diagnostic Code 9411 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted under Diagnostic Code 
9411 for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

VA medical records dated from 2001 show treatment for PTSD.  
According to these records, the veteran's employer for 30 
years was planning to relocate out of state.  This pending 
change caused the veteran anxiety related to his PTSD.  
According to a December 2001 VA treatment record, the 
examiner noted that the veteran had chronic PTSD with a 
"GAF" (Global Assessment of Functioning) of 51.  The 
examiner commented that the veteran's PTSD was fairly 
straightforward and likely worsened by recent nonservice-
connected physical health problems.  In addition, the 
examiner noted that the veteran was unemployed at this point.  
Such medical records (while indicting that the PTSD has 
worsened) provide, as a whole, negative evidence against this 
claim as they indicate nonservice-connected physical health 
problems have caused the veteran many problems, leading to 
his unemployment. 

VA admitted the veteran in February 2003 to an in-patient 
program to treat his PTSD.  According to the April 2003 VA 
hospital discharge report, the veteran was diagnosed with 
PTSD and a GAF of 40.  The assigned GAF of 40 was indicative 
of the veteran's PTSD and present impaired cognitive and 
social functioning.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF 
scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

GAF scores ranging from 31 to 40 represent major impairment 
in several areas such as work, family relations, judgment, 
thinking, or mood (e.g., neglects family and is unable to 
work), supporting a finding of 70 percent for the PTSD, but 
no greater.  Scores ranging from 11 to 20 represent some 
danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board finds the April 2003 VA hospital discharge report 
compelling with respect the veteran's PTSD.  He was admitted 
in February 2003 because his PTSD prevented him from 
functioning in society.  On discharge in April 2003, he was 
assigned a GAF of 40 representing major impairment in several 
areas such as work, family relations, judgment, thinking, or 
mood (e.g., neglects family and is unable to work).  This 
evidence reflects the seriousness of the veteran's PTSD.  

The RO scheduled the veteran for a VA psychiatric examination 
in August 2003.  Unfortunately, the VA examiner in August 
2003 was not provided the veteran's claims file.  Therefore, 
the August 2003 VA examiner reported that it was not possible 
to accurately examine the veteran.  A subsequent examination 
was not scheduled.  The Board notes that a review of 
treatment records dated prior to the February 2003 VA 
hospitalization indicates the veteran has been unemployed 
apparently due to a nonservice-connected heart disorder.  
Such facts provide more evidence against this claim. 

After reviewing the record, the Board concludes that the 
veteran is entitled to a 50 percent schedular rating prior to 
February 23, 2003, and a 70 percent schedular rating 
thereafter.  The record shows that prior to the veteran's 
hospitalization in February 2003, he was experiencing 
symptoms that more nearly approximated the criteria for a 50 
percent rating, but not more.  The evidence shows that he was 
experiencing increased anxiety because his employer for 30 
years was planning to leave the state.  

VA treatment records show that he developed physical health 
problems related to his heart that were unrelated to his 
PTSD.  It appears that the veteran left his job in the fall 
of 2001 for medical reasons related to his nonservice-
connected heart disorder.  Nevertheless, VA routinely treated 
the veteran for his PTSD on an outpatient basis for the next 
several years.  These records show that the veteran was 
assigned a GAF of 51.  This evidence supports a 50 percent 
rating pursuant to Diagnostic Code 9411 prior to February 23, 
2003.

VA admitted the veteran in February 2003 to treat his PTSD.  
The accompanying April 2003 VA hospital discharge report 
shows a GAF score of 40.  The Board finds that this evidence 
supports a 70 percent rating for PTSD, but no greater.

Although it is unfortunate that the VA examiner in August 
2003 was unable to examine the veteran because the medical 
file was not provided, the Board finds that a remand to 
schedule another VA psychiatric examination is not necessary.  
The evidence of record supports a finding of 70 percent as of 
February 23, 2003.  The post-service medical record as a 
whole does not indicate that a 100 percent rating is 
warranted and provides much evidence against such a finding. 

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. 
§ 3007(b) [now 38 U.S.C.A. § 5107(b)], a 
veteran is entitled to the "benefit of 
the doubt" when there is an approximate 
balance of positive and negative 
evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to 
benefits under laws administered by the 
Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in the matter, the 
benefit of the doubt in resolving each 
such issue shall be given to the 
claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" is 
against the claim, the appellant loses and the benefit of the 
doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  
"A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In this case, the Board concludes that the findings in the 
April 2003 VA hospital discharge report, along with other VA 
treatment records, weigh in favor of the veteran in support 
of a 70 percent evaluation, but no higher.  The Board 
resolves reasonable doubt in the veteran's favor and finds 
that the evidence shows that PTSD is productive of a 70 
percent evaluation. 

In light of the medical evidence indicating that many of the 
veteran's problems not related to service, it is important to 
understand that without taking into consideration the benefit 
of the doubt rule, a 70 percent evaluation could not be 
found.  The medical evidence since service (as well as the 
veteran's statements) do not reveal a total occupational and 
social impairment due to, for example, such symptoms as a 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  In fact, post-
service medical records indicate severe nonservice-connected 
problems.  The nonservice-related problems provide, as a 
whole, strong evidence against the claim that the veteran is 
unemployed due to his PTSD.  A further medical evaluation of 
the problem, in light of the extensive medical records that 
are already of record, is found to be not warranted.  

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in a letter dated in December of 
what information and evidence was needed to substantiate his 
initial rating claim for PTSD.  The letter also advised him 
of the information and evidence that should be submitted by 
him, namely, any additional evidence and argument concerning 
the claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was told that it was his responsibility to support the claim 
with appropriate evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page four of the December 2003 letter, the RO specifically 
explained the evidence it still needed from the veteran with 
respect to his claim: 
 
It's your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency.

When considering the December 2003 notification letter, the 
Board finds that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.  VA admitted the 
veteran from February to April 2003 for an inpatient PTSD 
treatment program, and the discharge report is of record.  
This medical report provides a basis to review this claim at 
this time.   

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an initial 50 percent 
evaluation for PTSD prior to February 23, 2003, is granted.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 70 percent evaluation for 
PTSD from February 23, 2003, is granted.


	                        
____________________________________________
	JOHN J. CROWLEY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


